t c memo united_states tax_court estate of thomas a fleming deceased cathy j hirt independent successor executrix petitioner v commissioner of internal revenue respondent docket no filed date william r cousins iii james r dobbs jr robert d collier and robert m bolton for petitioner john r hunter for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner's federal estate_tax the sole issue remaining for decision is the fair_market_value of the stock interest in a closely_held_corporation that was owned by thomas a fleming decedent at the date of his death findings_of_fact some of the facts have been stipulated and are so found decedent died testate on date the valuation_date cathy j hirt ms hirt the independent successor executrix of decedent's_estate the estate resided in tyler texas at the time the petition was filed at the time of his death decedent owned inter alia a percent community_property interest decedent's 50-percent stock interest in the big_number shares of the common_stock of b w financial_corporation of longview inc b w longview that were outstanding at that time and his spouse jeanette t fleming owned the remaining 50-percent community_property interest in that stock decedent's spouse died in date on the valuation_date b w longview which had three offices in tyler longview and san antonio texas was engaged inter alia in the business of making small loans that were regulated by the office of consumer credit in texas the parties refer to those loans as trade notes receivable and we shall do the same pursuant to texas law and or regulations on the valuation_date the amount of a loan reflected by a trade note receivable could not exceed dollar_figure although b w longview's trade notes receivable did not bear interest under texas law and or regulations b w all dollar amounts are rounded longview was permitted to charge for each such note a dollar_figure acqui- sition fee acquisition fee and a handling charge handling charge the amount of which varied according to the amount and duration of the trade note receivable if a debtor of b w longview prepaid that debtor's trade note receivable b w longview was required under texas law and or regulations to refund a portion of the acquisition fee and or the handling charge the amount of any such refund which was regulated by the office of consumer credit in texas depended upon the amount and duration of the trade note receivable in addition to the trade notes receivable on the valuation_date b w longview had in its portfolio of loan sec_11 demand loans demand loans each of which bore monthly interest of one percent of the unpaid balance of the loan five of those loans were in amounts exceeding dollar_figure one loan to decedent was in the amount of dollar_figure and one loan was for less than dollar_figure as of the date of the trial of this case two of the demand loans remained outstanding on the valuation_date the assets of b w longview consisted of cash totaling dollar_figure the gross amount of the trade notes receivable totaling dollar_figure nondepreciable assets totaling dollar_figure the demand loans totaling dollar_figure and other asset sec_2 b w longview showed on its balance_sheet as of the valuation_date a discount for bad_debts of dollar_figure with respect to the gross amount of trade notes receivable totaling dollar_figure on that date b w longview had total liabili- ties of dollar_figure and equity of dollar_figure consisting of dollar_figure of capital stock dollar_figure of paid-in capital and dollar_figure of retained earnings the book_value of b w longview on the valua- tion date was dollar_figure prior to the valuation_date decedent participated in the following transactions involving corporations in which he had an interest and which had portfolios of business loans that were similar to b w longview's trade notes receivable the purchase during young transaction by decedent from tommy young mr young of mr young's 50-percent stock interest in ta t finance corporation ta t finance the purchase during b w el paso transaction by an unidentified individual from decedent of decedent's 100-percent stock interest in b w el paso b w el paso and the purchases during fnfs transac- tion by fnfs inc fnfs from decedent of decedent's respec- tive 100-percent stock interests in five corporations we shall sometimes refer collectively to the foregoing transactions as the precedent transactions in the young transaction decedent who owned percent of the stock of ta t finance purchased during mr young's percent stock interest in that corporation thereby resulting in hereinafter we shall also refer to the respective portfolios of loans held by the corporations involved in the transactions in question as trade notes receivable decedent's owning percent of the stock of ta t finance although mr young and decedent were not related mr young had previously worked for decedent in calculating the price for mr young's 50-percent stock interest in ta t finance the parties to the young transaction added to the book_value of that company a premium of percent of the trade notes receivable that were held by ta t finance at the time of that transaction in the b w el paso transaction an unidentified individual who was not related to decedent purchased during decedent's 100-percent stock interest in b w el paso in calculating the price for decedent's 100-percent stock interest in b w el paso the parties to the b w el paso transaction added to the book_value of that company a premium of percent of the trade notes receivable that were held by b w el paso at the time of that transaction in the fnfs transaction fnfs purchased during dece- dent's respective 100-percent stock interests in b w brownsville b w harlingen b w mission b w austin and b w finance at the time of that transaction fnfs was a holding_company owned equally by david harwood mr harwood and wayne mckinney who were not related mr harwood who was not related to decedent negotiated on behalf of fnfs in the fnfs transaction in calcu- sometime after decedent's death b w longview merged into ta t finance and around date ms hirt became president of that corporation lating the price for each of decedent's respective stock inter- ests in b w brownsville b w harlingen b w mission b w austin and b w finance the parties to the fnfs transaction added to the book_value of each of those companies a premium of percent of the trade notes receivable that were held by each such company at the time of that transaction on or about date the estate filed form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return in that return the estate listed the value of percent of the stock of b w longview as dollar_figure million and claimed a value of dollar_figure million for decedent's percent stock interest in that corporation on or about date the estate filed an amended estate_tax_return amended estate_tax_return in which the estate listed the value of percent of the stock of b w longview as dollar_figure and claimed a value of dollar_figure for decedent's percent stock interest in that corporation respondent treated the amended estate_tax_return as a claim_for_refund and denied it opinion respondent determined in the notice_of_deficiency inter alia that on the valuation_date the fair_market_value of dece- dent's 50-percent stock interest in b w longview was dollar_figure respondent modified that determination and claims on brief that the value of that stock interest was dollar_figure the estate also modified on brief its prior positions as to the value on the valuation_date of the stock interest in question the estate now claims that that value was dollar_figure as is customary in valuation cases the parties rely exten- sively on the opinions of their respective experts to support their differing views about the fair_market_value on the valua- tion date of decedent's 50-percent stock interest in b w longview the estate relies on richard p bernstein mr bernstein a member of the american society of appraisers who is the founder and president of the business valuation firm of bernstein phalon conklin respondent relies on monty l harrell mr harrell who is employed by the internal_revenue_service as an economist although mr harrell is not a member of the american society of appraisers he has taken business valua- tion courses offered by that organization we evaluate the opinions of experts in light of the demon- strated qualifications of each expert and all other evidence in the record 250_f2d_242 5th cir affg in part and remanding in part tcmemo_1956_ 86_tc_547 we have broad discretion to evaluate 'the overall cogency of each expert's analysis ' 838_f2d_330 9th cir quoting 783_f2d_906 9th cir affg in part and reversing in part t c memo we are not bound by the formulae and opinions prof- fered by expert witnesses especially when they are contrary to our judgment 538_f2d_927 2d cir affg tcmemo_1974_285 97_tc_496 instead we may reach a determination of value based on our own examination of the evidence in the record 945_f2d_92 5th cir affg ames v commissioner tcmemo_1990_87 citing silverman v commissioner supra the persuasiveness of an expert's opinion depends largely upon the disclosed facts on which it is based see 337_f2d_432 7th cir affg tcmemo_1963_244 where experts offer divergent estimates of fair_market_value we shall decide what weight to give those estimates by examining the factors used by those experts to arrive at their conclusions 38_tc_357 while we may accept the opinion of an expert in its entirety 74_tc_441 we may be selective in the use of any part of such an opinion parker v commis- sioner supra pincite we also may reject the opinion of an expert witness in its entirety 523_f2d_1308 8th cir affg 62_tc_684 parker v commissioner supra pincite in their respective original reports expert reports both experts relied on the market approach in determining the fair_market_value on the valuation_date of decedent's 50-percent stock interest in b w longview in applying that approach each of those experts used a combination of the transaction_method and the market multiple or guideline company method market multiple method in order to arrive at his opinion of that value at trial mr bernstein and mr harrell modified and or abandoned portions of their respective expert reports as follows in applying the market approach to valuing the stock interest in question petitioner's expert modified his application of the market multiple method modified market multiple method and respondent's expert modified his application of the transaction_method modified transaction_method and abandoned his determina- tion of value under the market multiple method consequently both experts modified their respective opinions of the fair_market_value on the valuation_date of decedent's 50-percent stock interest in b w longview we have problems with the opinions of both experts mr bernstein relied on the market approach and applied an equally weighted combination of the transaction_method and his modified market multiple method under that approach because he did not believe that either method alone produced what he consid- ered to be an accurate estimate of the fair_market_value on the valuation_date of the stock interest in question in applying the transaction_method mr bernstein examined the precedent transactions that occurred in and respectively he concluded that under that method the value of decedent's 50-percent stock interest in b w longview should be derived by adding to the book_value of b w longview on the valuation_date a premium equal to percent of the gross amount of the trade notes receivable held by that corporation on that date and multiplying the resulting sum by percent to reflect the fact that decedent owned only a 50-percent stock interest in b w longview mr bernstein determined that under the transaction_method and before considering any discounts that he believed are warranted because of the lack of control and the lack of marketability inherent in that stock interest on the valuation_date its value was dollar_figure in applying his modified market multiple method mr bernstein selected three publicly traded companies guideline companies engaged to varying degrees in consumer lending that he determined were comparable or similar to b w longview mr bernstein did not explain in his report or adequately explain at trial why the three guideline companies that he chose were comparable to b w longview on the valuation_date and why he selected only three publicly traded companies as guideline companies for these reasons we are not persuaded that the results that mr bernstein reached under his modified market multiple method are reliable and we shall not give any weight to those results in determining the fair_market_value on the valua- tion date of the stock interest in question consequently we shall ignore mr bernstein's opinion that under his modified market multiple method and before considering any discounts that he believed are warranted because of the lack of control and the lack of marketability inherent in decedent's 50-percent stock interest in b w longview on the valuation_date its value was dollar_figure although we shall not rely on mr bernstein's modified market multiple method for the sake of completeness we shall describe what mr bernstein did with the results that he derived under that method after having arrived at the respective values of the stock interest in question under his modified market multiple approach and the transaction_method and after having determined that each such value should be accorded equal weight in ascertaining the fair_market_value of that interest mr bernstein calculated the mean of those two values to be dollar_figure mean value he applied a 35-percent combined minority and there are additional reasons why we are not convinced that the results under mr bernstein's modified market multiple method are reliable for example mr bernstein did not adequately explain and has not convinced us that his determinations of the market multiples for the guideline companies that he selected are proper lack-of-marketability discount6 35-percent combined discount to that mean value and arrived at an amount viz dollar_figure that he determined was the fair_market_value on the valuation_date of decedent's 50-percent stock interest in b w longview we are not persuaded on the record presented to us that the 35-percent combined discount which mr bernstein applied is appropriate when he prepared his expert report mr harrell like mr bernstein believed that applying a weighted combination of the market multiple method and the transaction_method generally would produce an accurate estimate under the market approach of the fair_market_value on the valuation_date of the stock interest in question however after he prepared his report and before trial mr harrell discovered deficiencies in the data which were provided to him and on which he relied in applying the market multiple method those deficiencies caused mr harrell to conclude that the results that he reached under that method are not reliable we agree and we shall not give any weight to mr bernstein described the 35-percent discount that he ap- plied as a lack-of-marketability discount however his explana- tion in his expert report of what that discount was intended to cover makes it clear and petitioner agrees on brief that that discount was applied by mr bernstein not only because he be- lieved that there was a lack of marketability inherent in the stock interest in question but also because he concluded that that stock interest was a noncontrolling interest unlike mr bernstein who gave equal weight to those two meth- ods mr harrell believed when he prepared his expert report that one-third weight should be given to the market multiple method and two-thirds weight should be given to the transaction_method those results in determining the fair_market_value of the stock interest in question in applying his modified transaction_method mr harrell like mr bernstein examined the precedent transactions that occurred in and respectively mr harrell testified that under that method the value of that interest was between approximately dollar_figure and approximately dollar_figure derived as follows mr harrell like mr bernstein added to the book_value of b w longview on the valuation_date a premium equal to percent of the gross amount of the trade notes receivable held by that corporation on that date mr harrell unlike mr bernstein also added to that book_value a premium on the demand loans that mr harrell believed should be between percent and percent of those loans mr harrell reduced the resulting sum by percent to reflect the fact that decedent held only a 50-percent stock interest in b w longview on the valuation_date finally mr harrell applied a 10-percent minority discount but unlike mr bernstein he applied no discount for lack of marketability on the record before us we are not persuaded that mr harrell should have added any premium to the demand loans in determining the fair_market_value of the stock interest in question we found mr harrell's testimony about the propriety of such a premium to be tentative and unconvincing accordingly we shall not accept mr harrell's opinion that a premium should be applied to the demand loans we also are not convinced on the present record that mr harrell was correct in not applying any lack-of-marketability discount in valuing the stock interest in question despite the deficiencies that we found in the respective expert reports and opinions of the parties' experts we agree with both experts that under the market approach to determining the fair_market_value on the valuation_date of decedent's percent stock interest in b w longview the combined use of the market multiple method and the transaction_method would produce a better indication of that value than the use of only the transac- tion method however as discussed above we are not persuaded that the respective results of mr bernstein's modified market multiple method and mr harrell's market multiple method are reliable consequently we are left with a deficient record from which to determine the effect of the proper application of the market multiple method on the determination of the value of the stock interest in question nonetheless we shall determine the fair_market_value on the valuation_date of decedent's 50-percent stock interest in b w longview by applying our best judgment to a record that we find to be inadequate in that and other respects8 we take this opportunity as we did before and after the trial of this case to remind the parties that questions of fair market continued and bearing in mind that the valuation of that stock interest is a question of fact 84_f3d_196 5th cir 79_tc_938 on which petitioner has the burden_of_proof rule a the determination of the value of closely held stock is a matter of judgment rather than of mathematics 325_f2d_934 8th cir affg tcmemo_1961_ moreover since valuation is necessarily an approximation it is not required that the value that we determine be one as to which there is specific testimony provided that it is within the range of figures that properly may be deduced from the evidence silverman v commissioner f 2d pincite anderson v commis- sioner f 2d pincite the regulations define fair_market_value for purposes of the federal estate_tax as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both continued value like the one that is presented here are generally more properly resolved through the give and take of settlement negoti- ations by the parties rather than adjudication by the court 74_tc_441 all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect at the date of decedent's death having reasonable knowledge of relevant facts sec b estate_tax regs in the case of unlisted stock the price at which sales of stock are made in arm's-length transactions in an open market is the best evidence of its value 303_f2d_887 5th cir revg tcmemo_1960_51 estate of andrews v commissioner supra pincite in the instant case the record does not disclose any such sales of the stock interest in question the record does disclose however information with respect to the precedent transactions that involved corporations in which decedent had an interest and which like b w longview had portfolios of trade notes receiv- able where the value of unlisted stock cannot be determined from actual sale prices sec_2031 provides that value is to be determined by taking into consideration the value of stock of corporations listed on an exchange that are engaged in the same or similar_business as well as all other factors bearing on value the factors we must consider are those that an informed buyer and seller would take into account hamm v commissioner supra pincite sec_20_2031-2 estate_tax regs lists some of those factors including the company's net_worth prospective earning power dividend-earning capacity goodwill the economic outlook for its industry its position in the industry its management the degree of control represented by the block of stock to be valued and nonoperating assets to the extent not otherwise considered sec_5 of revrul_59_60 1959_1_cb_237 sets forth criteria that are virtually identical to those listed in sec_20_2031-2 estate_tax regs and has been widely accepted as setting forth the appropriate criteria to consider in determining fair_market_value 94_tc_193 there is no fixed formula for applying the foregoing fac- tors see 391_f2d_775 8th cir vacating tcmemo_1965_154 we have held and the regulations provide that the weight to be given to the various factors in arriving at fair_market_value depends upon the facts of each case estate of andrews v commissioner supra pincite sec_20_2031-2 estate_tax regs as the trier of fact we have broad discretion in assigning the weight to accord to the various factors and in selecting the method of valuation 640_f2d_249 9th cir affg on this issue tcmemo_1978_191 each of the parties' experts agree that under the transac- tion method that each applied under the market approach to valuation the starting point for determining the fair_market_value of the stock interest in question should be the book_value of b w longview on the valuation_date plus a 23-percent premium on the gross amount of the trade notes receivable that that corporation held on that date we accept that starting point under the transaction_method as reasonable according to the expert reports market conditions on the valuation_date like market conditions in at the time of the fnfs transaction in which a 23-percent premium was applied to the trade notes receiv- able there involved were more favorable than they were in at the time the b w el paso transaction occurred in which a percent premium was applied to the trade notes receivable in- volved in that transaction a major difference between the parties' experts in valuing the stock interest in question relates to the discounts that each applied respondent's expert applied only a 10-percent minority discount and petitioner's expert applied a 35-percent combined minority and lack-of-marketability discount discounts for a minority interest and for lack of marketability are conceptually distinct estate of newhouse v commissioner supra pincite a minority discount reflects the minority shareholder's inability to compel liquidation and thereby realize a pro_rata share of the corporation's net asset value a discount for lack of market- ability reflects the fact that there is no ready market for the stock of a closely_held_corporation id the appropriate amount of a minority discount and or a lack-of-marketability discount is a question of fact id we agree with both parties' experts that a minority discount should be applied in valuing decedent's 50-percent stock interest in b w longview although mr harrell specified that he would apply a 10-percent discount mr bernstein did not specify how much of the 35-percent combined discount that he applied was attributable to the fact that decedent did not own a controlling stock interest in b w longview on the valuation_date on brief petitioner who has the burden_of_proof does not insist that a minority discount in excess of percent be applied in this case respondent contends and petitioner disputes that because the precedent transactions on which both experts inter alia relied involved stock for which there was no ready market the respective prices paid for the stock sold in those transactions reflected some lack-of-marketability discount while we gener- ally agree with respondent it is significant that the stock interests acquired in the precedent transactions were different from decedent's 50-percent stock interest in b w longview in that the respective purchasers in the transactions involving a b w el paso and b b w brownsville b w harlingen b w mission b w austin and b w finance acquired percent of the stock of each of those corporations and although decedent purchased only percent of the stock of ta t finance in the young transaction after that purchase decedent owned percent of the stock of that corporation on the record before us we find that there was even less of a ready market for decedent's 50-percent stock interest in b w longview than there was for the stock interests sold in the precedent transactions consequently we conclude that in addition to a minority dis- count some amount of lack-of-marketability discount should be applied in determining the fair_market_value on the valuation_date of decedent's 50-percent stock interest in b w longview based on our consideration of the entire record before us and using our best judgment we find that the fair_market_value on the valuation_date of decedent's 50-percent stock interest in b w longview was dollar_figure to reflect the foregoing decision will be entered under rule
